COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Ex parte Felipe Nery Luna

Appellate case number:    01-13-00054-CR

Trial court case number: 06DCR043655

Trial court:              400th District Court of Fort Bend County

Date motion filed:        July 3, 2013

Party filing motion:      Felipe Nery Luna

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                         Acting Individually      Acting for the Court

En banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.

Justice Sharp would grant en banc reconsideration.

Date: August 21, 2013